DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 10, 11, 14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 14 and 20 of U.S. Patent No. 10,834,329. 

Regarding claim 1, the limitations of this claim are broader than those in the Patent claim 1 and are therefore encompassed by the Patent claim 1.  
Regarding claim 2, the limitations of this claim are also met by the Patent claim 1.  Specifically, “determining a first macro luminance of the first image; determining a second macro luminance of the second image; determining a difference between the first macro luminance and the second macro luminance; and determining the one or more illumination control parameters based on the difference” are met by “generating a foreground estimation of the scene based on relative brightness differences of pixels of the first image and pixels of the second image;  generating a delta luminosity histogram based on the foreground estimation; determining one or more illumination control parameters for the illumination component for a third image of the scene that satisfy a foreground-background balance criterion based on the delta luminosity histogram” in the Patent claim 1. 
Regarding claim 5, this claim is also met by the Patent claim 1 by “determining one or more illumination control parameters for the illumination component for a third image of the scene that satisfy a foreground-background balance criterion based on the delta luminosity histogram.” 
Regarding claim 7, this claim is met by the Patent claim 2 by “the one or more illumination control parameters set a flash period of the illumination component for the third image relative to a predefined exposure period of the third image.” 

Regarding claims 11 and 14, these claims are also met by the Patent claim 13.  Please also note similar limitations discussed in claims 5 and 7 above. 
Regarding claim 16, this claim is met by the Patent claim 14 by “the one or more illumination control parameters set a flash period of the illumination component for the third image relative to a predefined exposure period of the third image.”
Regarding claim 19, all limitations of this claim are broader than the Patent claim 20 and are therefore encompassed by the Patent claim 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 2008/0193119).

Regarding claim 1, Miyazaki teaches a method comprising: 
at a device with one or more processors (102), non-transitory memory, an image sensor (103), and an illumination component (flash unit 111) (Fig. 1 and par. [0037]-[0047]): 
(Fig. 7 and par. [0075]-[0077], wherein the first image IM1 or IM4 in either situation 701 or 702 is obtained without using a flash); 
obtaining, by the image sensor, a second image (IM2 or IM5) of the scene while the illumination component is set to a pre-flash state (Fig. 7 and par. [0075]-[0077], wherein the second image IM2 or IM5 in either situation 701 or 702 is obtained using pre-flash illumination);
determining, based on the first image and the second image, one or more illumination control parameters for the illumination component for a third image (IM3 or IM6) of the scene that satisfy a foreground luminosity criterion (i.e., sufficient illumination on the face) and a foreground-and-background luminosity criterion (see Fig. 7 and par. [0075]-[0077] in which the luminosity balance between the foreground (the face of the person) and background in the first and second images is analyzed to determine a proper illumination amount for a third or final image); and 
obtaining, by the image sensor, the third image (IM3 or IM6) of the scene while the illumination component is set to an active state in accordance with the one or more illumination control parameters (Fig. 7 and par. [0074]-[0077]).

Regarding claim 5, as seen in Fig. 7 of Miyazaki, the foreground-and-background luminosity criterion includes a foreground-background balance criterion (see par. [0075]-[0077] and note that the balance of luminosity of the face with respect to the background is determined to capture the image with proper illumination from the flash). 

(Fig. 7 and par. [0075]-[0077] in which predetermined target values are considered as amount of luminance of a single face, multiple faces and sizes of faces in the scene). 

Regarding claims 10 and 19, the subject matter of these claim are also met by the discussion in claim 1.  It is noted that Miyazaki also discloses all components of a digital camera in paragraphs [0037]-[0048] in which one or more programs are indicated by the flowcharts in Figs. 2-6.  The one or more programs are inherently stored and executed by the processor to perform the processes disclosed therein. 

Regarding claims 14 and 15, these claims are also met by Miyazaki as discussed in claims 5 and 6, respectively. 

Regarding claim 20, this claim is also met by the discussion in claim 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2008/0193119) in view of Lee et al. (US 2015/0092084, hereinafter “Lee”).

Regarding claim 2, Miyazaki is silent regarding the limitations “determining the one or more illumination control parameters includes: determining a first macro luminance of the first image; determining a second macro luminance of the second image; determining a difference between the first macro luminance and the second macro luminance; and determining the one or more illumination control parameters based on the difference.”  
However, in the same field of endeavor, Lee teaches determining a macro brightness (multiple ISA1 or a whole image 310 in Fig. 3) of a first preliminary image (310) and a macro brightness (multiple ISA2 or a whole image 320 in Fig. 3) of a second preliminary image (320), determining a difference between the first macro brightness and the second macro brightness (∆Y or the whole difference brightness image 330), and then determining one or more light emission control parameters and exposure based on the difference so as to improve exposure and light emission balance between foreground and background objects (see Lee, Fig. 3 and par. [0059]-[0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the method and apparatus in Miyazaki to include the teaching of Lee to obtain optimal illumination control parameters based on the macro luminance difference between the two images discussed above for better image quality. 

(see Miyazaki, par. [0106] in which if multiple faces appear as foreground objects, the areas of each of the subjects may be weighted based on certain preset conditions and the luminance calculated on the basis of the results of that weighting); determining a weighted difference between the first weighted macro luminance and the second macro luminance; and determining the one or more illumination control parameters based on the weighted difference (see Lee, par. [0038], [0057], [0061]-[0062]). 

Regarding claim 7, although Miyazaki fails to teach determining the one or more illumination control parameters includes determining a flash period of the illumination component for the third image based on an exposure period of the third image, such flash period or emission time is determined based on exposure time of the image sensor for the image to be captured (see Lee, Fig. 5, S509 and par. [0100]. It should be noted that emission time and exposure time are understood by one skilled in the art as a flash period and exposure period, respectively).  According to Lee, it is beneficial to control emission time for illumination balance between foreground and background subjects, thereby enhancing image quality (see Lee, par. [0005]-[0006]). 
For that reason, one of ordinary skill in the art would have been motivated to combine the teaching of Miyazaki and Lee to determine a flash period of the illumination component for the third image based on an exposure period of the third image in order to improve image quality. 

Regarding claim 8, the combined teaching of Miyazaki and Lee further teaches determining the exposure period of the third image based on a gain for the third image (see Lee, par. [0041], [0068].  Note “To determine the exposure time of the image sensor, the gain of the image sensor can be set to a specific value.”).  

Regarding claims 11 and 12, these claims are also met by the combined teaching of Miyazaki and Lee as discussed in claims 2 and 3, respectively.

Regarding claims 16 and 17, these claims are also met by the discussion in claims 7 and 8, respectively. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Lee and in further view of Ilic et al. (US 2016/0330374, hereinafter “Ilic”).

Regarding claim 9, although Miyazaki and Lee are silent regarding determining the gain for the third image based on a noise reduction heuristic, such gain termination for reducing noise is well recognized by Ilic.  According to Ilic, heuristically a low gain may reduce image noise and increase image quality (see Ilic, par. [0048].  It should be noted that a noise reduction heuristic is simply understood as applying a low gain to the image to reduce noise which is consistent with the Applicant’s disclosure in the specification). 


Regarding claim 18, this claim is also met by the discussion in claim 9. 

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 13, the prior art of record fails to teach or suggest the limitation of “the foreground luminosity criterion is based on the weighted difference and the foreground-and-background luminosity criterion is based on the difference.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697